Citation Nr: 1133841	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  07-06 570A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from August 1960 to August 1964.  

This appeal comes before the Department of Veterans (VA) Board of Veterans Appeals (Board) from a July 2006 rating decision of the VA Regional Office in Chicago, Illinois that denied service connection for bilateral hearing loss and tinnitus.

The Veteran was afforded a personal hearing in May 2009 before the undersigned Veterans Law Judge sitting at Chicago, Illinois.  The transcript is of record.  In September 2009, the Board remanded this claim for additional development.  The case has been returned to the Board and is ready for further review.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

The Veteran seeks service connection for hearing loss and tinnitus which he has testified began in service and continued after discharge.  The Veteran asserts that he now has bilateral hearing loss and tinnitus as the result of excessive and sustained noise exposure aboard ship while serving in the Navy.  He presented testimony on personal hearing in May 2009 to the effect that he worked around a great deal of heavy machinery for 3 1/2 years on a Navy destroyer.  He said that he was exposed to high-pitched motors and loud engine room noise from diesel generators and steam turbines in small spaces with closed doors, and was confined to small spaces in the steering compartment which were also very noisy.  He related that he was also exposed to hundreds of rounds of gunfire because he was positioned directly under the gun turrets during practice missions.  He said that he was not provided with any ear protection other than sound-powered telephone or headsets during the course of his tour of duty.  

The Veteran was examined by VA in June 2006.  He complained of hearing loss and tinnitus which he related were due to service.  He was examined and the clinician found that his tinnitus and hearing loss were not related to service.  The rationale used was that there was lack of evidence in the file and lack of proximity between the dates of service and the onset of tinnitus and hearing loss and the current date.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The opinions offered here are inadequate for the Board to make a determination in this claim.  

The Board notes that the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion.  Indeed, in Dalton v. Nicholson, 21 Vet. App. 23 (2007), for essentially this same reason, the Court determined a VA compensation examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the Veteran's service treatment records to provide a negative opinion.  

In Dalton, there was no documentation of any of the injuries claimed by the Veteran and there was no evidence of any post-service continuity of symptomatology.  The Board notes, however, that the Court found VA examiner's nexus opinion to be inadequate as the examiner incorrectly required objective evidence of an in-service injury and rejected the lay evidence offered by the Veteran.  As such, the VA examiner did not provide an adequate rationale for that opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  

Further, in Hensley v. Brown, 5 Vet. App. 155 (1993), the United States Court of Appeals for Veterans Claims (Court) stated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits at separation from service.  Id. at 159.  Thus an addendum opinion should be obtained to determine the nature and etiology of the Veteran's defective hearing and tinnitus.  

Additionally the Board notes that in its September 2009 remand, the Board requested that VA records from January 17, 2007 should be retrieved.  The Veteran's representative has argued that the records obtained were dated beginning in December 2007 and no explanation from the RO was provided as to why prior records were not associated with the claims file.  On remand the RO should obtain the records from January 17, 2007 or provide an explanation as to why they are not available.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain VA treatment records dated from January 17, 2007 to December 2007.  If none are available this should be noted in the record. 

2.  Have the file reviewed by the VA examiner of June 2006.  If that clinician is no longer available, have the file reviewed by the appropriate examiner for review and an addendum opinion.  The examiner must offer an opinion with complete rationale as to whether it is at least as likely as not (a 50 percent probability or greater) that any current hearing loss and/or tinnitus is related to the Veteran's military service.  Complete rationale must be provided.  The examiner is advised that it is well-established that hearing loss disability and tinnitus need not be documented in service in order to establish service connection for such disability and thus, the examiner must explain the rationale for the opinion in detail.  If the Veteran's hearing loss disability and/ or his tinnitus are determined to be unrelated to his service, the rationale must explain why such disability is unrelated to noise trauma in service, and identify the [nonservice-related] etiology for the hearing loss considered more likely (with explanation why that is so, citing to factual data and supporting medical literature, as appropriate).  In providing this opinion, the examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

3.  The RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  38 C.F.R. § 4.2 (2010); See also Stegall v. West, 11 Vet. App. 268 (1998).

4.  Following completion of the above, the claims should be readjudicated.  If any benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The claim should be returned to the Board as warranted.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


